     Case: 1:20-cv-04746 Document #: 56 Filed: 03/25/21 Page 1 of 2 PageID #:4651



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

VALENTINO ROSSI,                                          )
                                                          )   Case No. 20-cv-4746
                Plaintiff,                                )
                                                          )
                                                          )    Judge Virginia M. Kendall
v.                                                        )
                                                          )
THE INDIVIDUALS, CORPORATIONS,                            )
LIMITED LIABILITY COMPANIES,                              )
PARTNERSHIPS AND UNINCORPORATED                           )
ASSOCIATIONS IDENTIFIED                                   )
ON SCHEDULE A HERETO,                                     )
                                                          )
                Defendants.                               )

                PLAINTIFF’S AMENDED NOTICE OF VOLUNTARY DISMISSAL
                               OF DEFENDANT NO. 239

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff VALENTINO ROSSI
hereby dismisses with prejudice all causes of action in the complaint as to the particular Defendant
identified below and in Schedule. Each party shall bear its own attorney’s fees and costs.
        No.     Defendant
        239     soleildumantin

        The respective Defendant has not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.


                                         Respectfully submitted,
Dated: March 25, 2021                    By:      s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com

                                                  Attorneys for Plaintiff
                                                  VALENTINO ROSSI
    Case: 1:20-cv-04746 Document #: 56 Filed: 03/25/21 Page 2 of 2 PageID #:4652



                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Amended
Notice of Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all
counsel of record and interested parties via the CM/ECF system on March 25, 2021.



                                                          s/Michael A. Hierl
